        Case 2:20-cv-02598-HLT-GEB Document 4 Filed 01/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


NATIONAL LIABILITY & FIRE INSURANCE
COMPANY,
                                                              Civil Action No. 20-2598
                              Plaintiff,

        vs.
                                                              MOTION FOR EXTENSION OF
KRUCIAL STAFFING, LLC                                         TIME TO ANSWER COMPLAINT

and

BRIAN MICHAEL CLEARY V,

                              Defendants.

        Defendants Krucial Staffing, LLC and Brian Michael Cleary V (the “Defendants”)

respectfully move this Court for an Order, pursuant to Rule 6(b)(1) of the Federal Rules of Civil

Procedure, extending the deadline to answer or otherwise respond to Plaintiff National Liability &

Fire Insurance Company’s (“Plaintiff”) Complaint for Declaratory Judgment up to and including

February 15, 2021. In support of this Motion, Defendants state as follows:

        1.     Plaintiff filed its Complaint in this action on November 25, 2020. ECF No. 1.

        2.     The Complaint and summons were apparently sent by Plaintiff via mail and have a

service date of December 23, 2020. However, Defendants did not receive a copy until January 11,

2021.

        3.     Defendants require additional time to answer or otherwise respond to Plaintiff’s

Complaint and seek an extension of the responsive pleading deadline up to and including

February 15, 2021.

        4.     This is Defendants’ first request for an extension of this deadline, and no party will

be prejudiced by the Court granting this extension of time.


                                                 1
       Case 2:20-cv-02598-HLT-GEB Document 4 Filed 01/13/21 Page 2 of 2




       5.      Counsel for Defendants have attempted—but not yet been able—to reach counsel

for Plaintiff concerning this request for an extension.

       WHEREFORE, Defendants respectfully request that the Court grant this Motion and

extend the deadline for Defendants to answer or otherwise respond to the Complaint up to and

including February 15, 2021.

       DATED this 13th day of January, 2021.

                                                      Respectfully submitted,

                                                      LATHROP GPM LLP

                                                 By: /s/ Alexander T. Brown
                                                      Alexander T. Brown Bar No. 78891
                                                      Noah H. Nash (pro hac vice pending)
                                                      2345 Grand Boulevard, Ste. 2200
                                                      Kansas City, MO 64108-2618
                                                      alexander.brown@lathropgpm.com
                                                      noah.nash@lathropgpm.com

                                              Attorneys for Defendants Krucial Staffing, LLC
                                              and Brian Michael Cleary V


                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District

Court for the District of Kansas on the 13th day of January, 2021, with notice of the case activity

generated and sent to counsel of record.

                                                      /s/ Alexander T. Brown




                                                  2
